Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 22, 2020

The Court of Appeals hereby passes the following order:

A20D0351. YVONNE WARD v. U. S. BANK NATIONAL ASSOCIATION.

         U. S. Bank National Association filed a dispossessory proceeding against
Yvonne Ward in magistrate court. Following an adverse ruling, Ward appealed to the
superior court, which affirmed the issuance of a writ of possession in favor of U. S.
Bank National Association. Ward filed an application for discretionary appeal from
the superior court’s order, which we denied. See Case No. A19D0009 (denied Aug.
16, 2018).
         Back in the superior court, Ward filed a series of post-judgment motions,
including a motion for new trial. On January 16, 2020, the superior court entered an
order denying these motions. On March 24, 2020, Ward filed an application for
discretionary appeal. We lack jurisdiction because the application was not timely
filed.
         An application for discretionary review generally must be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. Radio Sandy Springs v. Allen Road Joint Venture, 311
Ga. App. 334, 335 (715 SE2d 752) (2011). Under OCGA § 44-7-56, appeals in
dispossessory actions must be filed within seven days of the date the order was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). Ward’s application seeking to appeal the superior court’s order in this
dispossessory action is untimely, as it was filed 68 days after entry of the order.
     Accordingly, this untimely application for discretionary review is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/22/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.